Exhibit 10.1

 

AGREEMENT AND RELEASE

 

This Agreement and Release is entered on this 27th day of January, 2015 among
Ferrell Companies, Inc. (“FCI”), Ferrellgas, Inc. of Overland Park, Kansas
(collectively, “Ferrellgas”), and their affiliates, including Ferrellgas
Partners, L.P., and/or Ferrellgas, L.P., (all of which will collectively be
referred to as “Ferrell”) and J. Ryan VanWinkle (“Employee”), to set forth the
terms of separation of Employee’s employment relationship with Ferrellgas and
for all benefits, rights, and obligations between Ferrellgas and Employee
(referred to collectively as the “Parties”).  Thus, in consideration of the
mutual promises, covenants and agreements set forth below, the adequacy and
sufficiency of which are hereby acknowledged by the Parties, the Parties agree
as follows:

 

Although Employee resigned from certain officer and director positions with
Ferrell as of January 27, 2015, his employment with Ferrell will not end until
February 10, 2015 (the “Effective Date”). After the Effective Date, Employee
will continue in an advisory role described in Section 2 below. Ferrell and
Employee now desire to fully and finally resolve all issues among or between
them arising from Employee’s employment by Ferrell and/or the cessation of such
employment. Therefore, intending to be legally bound, Ferrell and Employee agree
as follows:

 

1.               Employee’s regular employment with Ferrell will end on the
Effective Date.  The parties agree that the Effective Date shall be the
“Termination Date” referenced in the Employment Agreement between the parties
dated August 10, 2009.  Employee will receive a Letter of Reference in the form
attached as “Attachment A,” within twenty-one days of signing this Agreement.

 

2.               Further, Ferrellgas agrees to retain Employee in an advisory
role for two (2) years, beginning on the Effective Date and continuing until the
second anniversary of the Effective Date (the “Advisory Period”), and this
Advisory Period will apply to Employee’s vesting for purposes of his existing
FCI stock appreciation rights.  Employee will not be granted any further options
or stock appreciation rights.  Employee will no longer be deemed to be an
advisor to Ferrell, including any affiliates of any Ferrell entity, after the
Advisory Period, and no further rights or benefits, including without limitation
stock/common unit option or stock appreciation rights or vesting, shall accrue
to Employee after such date, except as provided herein.  Employee will be paid
his previous base salary of $400,000 per annum and his target incentive bonus of
$400,000 per annum on the usual bi-weekly pay periods, subject to withholdings
and deductions, for the Advisory Period.  Employee shall not make any 401(k)
contributions nor receive any 401(k) matching during this time and will
voluntarily discontinue deferrals to his Supplemental Savings Plan.  Employee
will not be entitled to future ESOP allocations after the Effective Date.
Employee shall not undertake any duties on behalf of Ferrell and shall not be
considered to be operating within the course of any duties unless specifically
directed in writing by Ferrell to do so. Employee shall not have the authority,
apparent or actual, to enter into agreements on behalf of Ferrell or to
otherwise bind the company, and Employee shall not hold himself out to be an
officer of Ferrell. Employee shall not have access to company offices, telephone
systems, computer or email systems or other Ferrell property unless specifically
authorized in writing by Ferrell. Employee will office from his home and all
business communications by him shall be directed to Steve Wambold, CEO of
Ferrellgas. Employee shall be reimbursed only for previously authorized and
reasonable out-of-pocket expenses incurred on behalf of Ferrellgas.  Employee
agrees to be available to assist and cooperate with Ferrell and to respond in a
timely manner to reasonable inquiries from Ferrell senior management.  Employee
agrees that the confidentiality provisions of his Employee Agreement shall
extend to any confidential information (as defined in his Employment Agreement
as attached to this Agreement) obtained or developed during this period.  In the
event of a Change in Control (as defined in Employee’s August 10, 2009
Employment Agreement), Employee may elect to accelerate the remainder of the
amount of the two years of base salary and target incentive bonus due to him,
and Employee’s unvested stock appreciation rights shall immediately vest; and
its obligations under Section 3, shall continue.

 

3.               Employee acknowledges that the end of formal employment on the
Effective Date constitutes a “qualifying event” for COBRA purposes. During the
Advisory Period, Ferrellgas shall provide the employer share of any health,
vision, and dental coverage in which Employee and his dependents were enrolled
as of the Effective Date and Employee’s cost for these benefits will be
consistent with the rates charged to active employees during the Advisory
Period.  Employee acknowledges such payments are greater than, in lieu of and
not in addition to Ferrell’s COBRA obligations.

 

If, in the alternative, the Employee elects his standard rights under COBRA, the
eighteen month COBRA continuation period

 

--------------------------------------------------------------------------------


 

will begin on the Effective Date and COBRA information will be sent to Employee
by Ferrell’s COBRA provider.  Employee must submit each month’s COBRA premium
payment to Ferrell’s COBRA provider as outlined in the enrollment information.
In addition, Employee must make a copy of the check submitted for each payment
and mail it to Ferrellgas, Attention Cathy Brown, Sr. Vice President of Tax and
Human Resources, One Liberty Plaza, Liberty, MO 64068.  Ferrellgas will
reimburse Employee for a portion of the monthly premium payment (as more fully
described in the last sentence of this paragraph) after The Taben Group (or
successor COBRA administrator) has received the premium and after Ms. Brown or
her successor has received a copy of each payment check. If Employee fails to
submit premiums in a timely manner, Employee will lose continuation coverage.
The amount of the Employee’s monthly reimbursement shall equal the difference
between the Employee’s premium payment and the Employee cost for coverage
consistent with the rates charged to active employees (the “Premium
Reimbursement”), plus a gross-up payment to reimburse Employee for any income
and employment taxes due on the Premium Reimbursement and gross-up payment.

 

During the Advisory Period, Ferrellgas shall also provide the employer share
of the cost of any life and AD&D coverage in which Employee and his dependents
were enrolled as of the Effective Date, and Employee’s cost for these benefits
will be consistent with the rates paid by active employees.  To the extent the
employer-provided cost of coverage of such benefits results in imputed income to
Employee, Ferrellgas will pay Employee a gross-up payment so that there will be
no after-tax costs to the Employee associated with the employer-provided cost of
coverage of these benefits.

 

In addition to the above, Ferrellgas agrees to pay to Employee the lump sum of
$12,000 for professional outplacement services, grossed up for taxes and
withholding, and agrees to reimburse Employee for income tax services for the
preparation of his 2014 personal income tax return.

 

4.               In exchange for the mutual promises made here, Employee agrees
to forever RELEASE and DISCHARGE Ferrell, all of Ferrell’s affiliated entities,
and Ferrell’s officers, employees, directors and agents from any and all claims
arising from his employment and/or cessation of employment and all debts,
obligations, claims, demands, or causes of action of any kind whatsoever, known
or unknown, in tort, contract, by statute or on any other basis, for equitable
relief, compensatory, punitive or other damages, expenses (including attorney’s
fees), reimbursements or costs of any kind, including, but not limited to, any
and all claims, demands, rights and/or causes of action, including those which
might arise out of allegations relating to a claimed breach of an alleged oral
or written employment contract, or relating to purported employment
discrimination or civil rights violations, such as, but not limited to, those
arising under Title VII of the Civil Rights Act of 1964 and all amendments
thereto, Executive Order 11246, as amended, the Age Discrimination in Employment
Act of 1967, as amended, the Equal Pay Act, the Rehabilitation Act of 1973, the
Americans with Disabilities Act, the Older Workers’ Benefits Protection Act,
and/or any other applicable federal, state, or local employment discrimination
or retaliation statute, ordinance or common law doctrine which Employee might
assert against Ferrell. Employee waives any right to recover in any lawsuit
brought on his behalf by any government agency or other person. Except as
specifically provided, this paragraph does not release any rights or obligations
under this Agreement or any rights or Employee’s interest existing (as of the
Effective Date) in the Ferrell Companies, Inc. Incentive Compensation Plan, the
Ferrellgas Unit Option Plan, the Ferrell Companies, Inc. Employee Stock
Ownership Plan, the Ferrell Companies, Inc. 401(k) Investment Plan, or the
Ferrell Companies, Inc. Supplemental Savings Plan.  This provision specifically
releases any claims by Employee pursuant to his executive employment agreement
with Ferrell dated August 10, 2009.

 

5.               Employee acknowledges that he has been employed by Ferrell in a
senior management capacity and has supervised employees conducting business
throughout the United States.  In the course of his employment, Employee has
received significant Confidential Information (as defined in his Employee
Agreement), including specific information regarding Ferrell’s strategies and
has participated in all meetings of the executive committee and board of
directors of Ferrell.  For that reason, and in consideration of the financial
benefits granted to Employee pursuant to this Agreement, Employee acknowledges
that any employment in the propane industry during the Advisory Period would
result in the inevitable disclosure and/or use of such Confidential Information
to the detriment of Ferrell.  Therefore, Employee agrees not to accept
employment in the propane industry in whole or in part within the United States
during the two-year period immediately following the Effective Date.  Employee
may engage in consulting services within the propane industry during that
period; provided, however that any such services: a) do not involve the use or
disclosure of Confidential Information, b) are not related to transactions
involving Ferrellgas, c) are not related to the solicitation or sale of propane
by another entity or person to retail or wholesale Customers of Ferrellgas (as
defined in the Employees employment agreements with Ferrellgas), d) are not
related to other matters of direct competition with Ferrellgas.

 

--------------------------------------------------------------------------------


 

6.               Employee promises to treat as confidential and to disclose to
no person (other than a legal or financial advisor or spouse, if any) the terms
or conditions of this Agreement and Release. Employee further promises not to
make any derogatory, disparaging or false statements to any third parties
intended to harm the business or personal reputation of Ferrell, its directors,
officers and employees.

 

7.               Employee understands and agrees that if he violates any
promises, Ferrell may pursue all permissible remedies to redress such violations
including seeking repayment of all payments made under this Agreement and
Release and recovery of costs and reasonable attorney’s fees.  If Employee
violates any promises during his period of advisory employment, in addition to
its other remedies Ferrell may terminate Employee’s employment as an advisor and
cease any additional vesting of any benefit or option.

 

8.               Employee agrees that the Employee Agreement signed by him on
November 15, 1999, his FCI Option Grantee Agreements, copies which are
incorporated herein by reference, and/or any similar agreements, are enforceable
agreements by the Parties, that his obligations under these agreements inure to
the benefit of Ferrell, and that this Agreement and Release does not release him
from any obligations under them or under any other contract which obligates
Employee not to reveal the Confidential Information of Ferrellgas.  The parties
agree that, notwithstanding Section 4, the terms of the FCI Nonqualified Stock
Option Agreements entered into between the Employee and Ferrell Companies, Inc.
remain in full force and effect and are not terminated or released by this
document The parties further agree that Employee may exercise all or any portion
of his vested FCI stock appreciation rights, or any that become vested during
the Advisory Period, on any Date of Exercise (as defined in the Stock
Appreciation Right Agreement) or any other date on which Ferrell permits
employees to exercise those rights, in his sole discretion; provided that he
exercise the respective stock appreciation rights prior to the expiration of the
Term as defined in Section 2 of the Stock Appreciation Right Agreement.

 

9.               Employee agrees to remain available (upon reasonable prior
notice) to consult with Ferrell in connection with any claims or litigation
involving Ferrell and any transitional matters involving Employee’s prior duties
with Ferrell. Ferrell shall reimburse Employee for his reasonable out-of-pocket
expenses in connection with such consultation.

 

10.         This agreement shall be governed by the laws of the state of Kansas,
except with respect to the issuance, ownership and exercise of stock
appreciation rights, which shall be governed by the state of Delaware.

 

--------------------------------------------------------------------------------


 

Additional Statement by Employee

 

I was given a copy of this Agreement and Release and was notified that I have
the right to consult with an attorney before signing. Furthermore, I acknowledge
being given at least twenty-one (21) days within which to consider this
Agreement and Release. I have carefully read and fully understand this Agreement
and Release and have had sufficient time and opportunity to consult with my
personal tax, financial, and legal advisors prior to signing. By signing this
Agreement and Release, I voluntarily indicate my intent to be legally bound by
its terms. I understand that I may revoke this Agreement and Release within
seven days after signing it but that thereafter it is irrevocable.

 

 

 

THIS IS A RELEASE OF CLAIMS

 

 

 

 

 

READ CAREFULLY BEFORE SIGNING

 

 

 

 

 

 

/s/ J. Ryan VanWinkle

 

 

 

J. Ryan VanWinkle

 

 

 

January 27, 2015

 

 

 

Date

 

 

FERRELLGAS, INC.;

 

FERRELL COMPANIES, INC.;

 

FERRELLGAS PARTNERS, L.P.

 

FERRELLGAS, L.P.

 

by FERRELLGAS, INC., a Delaware

 

Corporation, their General Partner

 

 

By

/s/ Stephen L. Wambold

 

Date

January 27, 2015

 

 

 

 

 

 

Stephen L. Wambold

 

 

 

 

 

 

 

 

 

Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------


 

[ATTACHMENT A]

 

January 31, 2015

 

To whom it may concern,

 

It is my pleasure to write this letter of reference for J. Ryan VanWinkle.
Mr. VanWinkle was employed by Ferrellgas, Inc. beginning
                          .  He served most recently as our Chief Financial
Officer, Executive Vice President, President of Midstream Operations and
Treasurer and served on the partnership’s Executive Committee for eight years. 
Mr. VanWinkle also served as the Chairman of the partnership’s Risk Management,
401k Investment and Compensation Committees.

 

We enjoyed and appreciated having Mr. VanWinkle as part of our team.  I
recommend Mr. VanWinkle for a position within your company.  He would be an
asset to any organization.

 

 

Sincerely,

 

 

 

 

 

Stephen L. Wambold

 

 

 

Chief Executive Officer

 

 

--------------------------------------------------------------------------------